Citation Nr: 1013219	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  02-03 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include colon removal.  

2.  Entitlement to service connection for a psychiatric 
disorder, including as secondary to service-connected 
disability.

3.  Entitlement to a disability rating in excess of 30 
percent for postoperative residuals of bilateral hammertoe 
deformity with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to December 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July 2001 
and March 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  

It is noted that the issue of service connection for a 
gastrointestinal disorder, to included colon removal, 
returns to the Board following a lengthy procedural history.  
The record reflects that the Board previously denied service 
connection for a gastrointestinal disorder, to include colon 
removal, in an April 2007 decision following remands issued 
in June 2003 and March 2004.  The Veteran appealed the 
denial of his claim to the Court of Appeals for Veterans 
Claims (Court).  In October 2007, pursuant to a Joint Motion 
for Remand, the Court vacated the April 2007 decision and 
remanded the Veteran's claim back to the Board.  In February 
2008, the Board remanded the Veteran's claim to the RO for 
additional development called for in the Joint Motion for 
Remand.  The Board finds that all requested development has 
been substantially completed.

While the issue of service connection for a gastrointestinal 
disorder was pending before the RO on remand, the Veteran 
filed additional claims seeking an increased disability 
rating for service-connected postoperative residuals of 
bilateral hammertoe deformity with traumatic arthritis and 
service connection for major depression as secondary to 
service-connected disability.  These claims were denied in 
the March 2008 rating decision, and the Veteran perfected an 
appeal.  Hence, these issues are original claims before the 
Board and are ready for appellate review.  Thus, they will 
also be considered at this time.

The claim for an increased disability rating for service-
connected postoperative residuals of bilateral hammertoe 
deformity with traumatic arthritis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  After resolving all reasonable doubt in favor of the 
Veteran, it is resolved that his ulcerative colitis, status 
post total proctocolectomy, ileal pouch anal anastomosis and 
loop ileostomy, had its onset in service.

2.  After resolving all reasonable doubt in favor of the 
Veteran, it is resolved that he has a depressive disorder 
that is proximately due to or the result of his ulcerative 
colitis status post total proctocolectomy, ileal pouch anal 
anastomosis and loop ileostomy.


CONCLUSIONS OF LAW

1.  Ulcerative colitis, status post total proctocolectomy, 
ileal pouch anal anastomosis and loop ileostomy was incurred 
in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).



2.  The Veteran's depressive disorder is proximately caused 
by or is the result of his service-connected 
gastrointestinal disorder.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.310  
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in this decision, service 
connection is granted for ulcerative colitis status post 
total proctocolectomy, ileal pouch anal anastomosis and loop 
ileostomy, and depressive disorder, which represents a 
complete grant of the benefit sought on appeal.  Thus, no 
discussion of VA's duty to notify and assist is necessary.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  Where chronicity of a disease 
is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between 
the currently claimed disability and a condition noted in 
service.  38 C.F.R. § 3.303(b).   

The Board acknowledges, however, that lay testimony is 
competent regarding features or symptoms of injury or 
disease when the features or symptoms are within the 
personal knowledge and observations of the witness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
Furthermore, lay evidence is considered competent and 
sufficient to establish a diagnosis of a condition when 1) a 
lay person is competent to identify the medical condition; 
2) the lay person is reporting a contemporaneous medical 
diagnosis; or 3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Gastrointestinal Disorder

Initially the Board notes that the medical evidence 
establishes that the Veteran's current disability is 
diagnosed as ulcerative colitis status post total 
proctocolectomy, ileal pouch anal anastomosis and loop 
ileostomy.  Although the diagnostic treatment records are 
not part of the claims file, the early treatment records 
clearly indicate that ulcerative colitis was first diagnosed 
in 1995, nine years after the Veteran's separation from 
service.  In December 1998, he underwent a total 
proctocolectomy, ileal pouch anal anastomosis and loop 
ileostomy with subsequent loop ileostomy closure and anal 
dilatation in March 1999.  The Veteran has continued to have 
flare ups of ulcerative colitis in addition to having 
persistent pouchitis (i.e., infection of the ileal pouch).  

The Veteran claims that the symptoms of ulcerative colitis 
began in service.  His service treatment records do not show 
a diagnosis of ulcerative colitis during service.  They do, 
however, reveal that the Veteran was seen multiple times in 
September 1980 for complaints of nausea, vomiting and 
diarrhea with abdominal pain, which was initially thought to 
be acute gastroenteritis but was eventually diagnosed as 
abdominal pain of unknown etiology.  (See September 12, 1980 
treatment note.)  The Veteran was again seen in September 
1986, a few months before his discharge from service, with 
complaints of diarrhea and vomiting for one day.  The 
treatment note indicates that diet control was stressed and 
he was to eat bland foods and drink small amounts of clear 
liquids.  He was given Mylanta-II and Kaopectate to control 
the diarrhea.  (See September 10, 1986 treatment note.)  
However, at his separation examination conducted just five 
days later, the Veteran did not report a history of any 
gastrointestinal problems and nothing was found on 
examination.  

Based upon the foregoing, it does not appear that the 
Veteran had a chronic gastrointestinal disorder while in 
service.  Where chronicity of a disease is not shown in 
service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).  Service connection may also be warranted 
if the competent and credible evidence of record establishes 
that the disability was incurred in service. 

The Veteran appeared and testified at a hearing at the RO in 
October 2002.  At this hearing, the Veteran testified that 
his gastrointestinal condition began in September 1980 
coinciding with the first record of treatment seen in the 
service treatment records.  He stated that they gave him 
Kaopectate and Pepto-Bismol and told him drinking milk might 
have something to do with it, so he quit drinking milk.  He 
indicated that, when he was seen in September 1986, they 
told him to take a stronger dosage of what he had.  He 
explained that, at the time of his separation examination, 
he was still self-medicating and, thus, he did not think 
about mentioning his gastrointestinal problems.  He further 
testified that his first treatment after service was in 1987 
when he was taken to the hospital because he could not move.  
They thought he might have stomach cancer and ran some 
tests, but the result was them simply telling his to take 
Pepto-Bismol and Imodium AD and Citrucel.  He stated that, 
from the date of his discharge from service until 1995 when 
things got really bad, he continued to use these medications 
to self-treat his gastrointestinal problems, indicating he 
would take them approximately every two hours every day.  He 
stated he has been under a doctor's care and on various 
medications since 1995 for his gastrointestinal problems 
diagnosed as ulcerative colitis.  The Veteran has also 
submitted multiple written statements to VA reporting that 
his gastrointestinal problems started in service and 
continued during and after service until this day.  

In support of his claim, the Veteran submitted a statement 
from his first ex-wife.  She states that she remembers when 
the Veteran was first evaluated for "colon cancer," which 
was in either 1987 or 1988, and she remembers his constant 
upset stomach and bowel problems that prompted him to seek 
treatment.  She stated that the Veteran complained of 
cramps, and that the doctor told him he had blood in his 
stool.  She indicated she does not recall the events 
thereafter but remembers that it was no longer investigated.  
She reported that the Veteran continued to have these 
episodes that required unusual amounts of Pepto-Bismol, and 
his condition prevented him from doing physical things with 
their children and her.  

In assisting the Veteran with developing his claim, the RO 
provided him with numerous VA examinations.  However, no 
medical nexus opinions were provided by the June 2001 and 
May 2005 VA examiners despite having been requested.  In 
addition, an independent medical opinion obtained in January 
2007 failed to appropriately respond to the requested nexus 
opinion.  

Finally, an opinion addressing nexus and the onset of the 
Veteran's ulcerative colitis was obtained in an April 2008 
VA examination report.  The April 2008 VA examination was 
conducted by the same examiner who conducted the May 2005 VA 
examination.  After reviewing the claims file, including his 
prior examination report, and examining the Veteran, the 
examiner opined that the Veteran's gastrointestinal 
disability most likely started while he was on active duty 
and, therefore, is service-related.  In support of his 
opinion, this examiner stated that the Veteran first had 
colitis-type symptoms with recurrent diarrhea in 1980, which 
progressively worsened, and he was officially diagnosed with 
ulcerative colitis in 1998.  

The Veteran was sent for another VA examination in January 
2009.  As a result of this examination, the examiner stated 
she disagreed with the April 2008 examiner's opinion.  
Rather, she opined that the Veteran's ulcerative colitis was 
not caused by or is a result of his military service.  She 
failed, however, to provide a rationale for this opinion.  
The claims file was returned to the VA Medical Center 
because of this deficiency, and an addendum was submitted in 
June 2009.  In this addendum, the attending physician who 
cosigned the January 2009 VA examination report inserted an 
article regarding the causes of inflammatory bowel disease, 
including ulcerative colitis, which discusses that the exact 
cause of inflammatory bowel diseases is unknown and 
discusses the potential causes that have been investigated.  
She concludes her report with the opinion that, given the 
information in this article, it is highly probable that the 
Veteran would have developed ulcerative colitis despite any 
active military service, and, thus, they could not support a 
causal relationship between the two.

In considering these medical opinions, the Board finds that 
none of them provide a complete medical opinion with a clear 
rationale.  It is the factually accurate, fully articulated, 
sound reasoning for the conclusion that contributes 
probative value to a medical opinion.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Although the April 2008 VA 
examiner rendered a positive opinion that the onset of the 
Veteran's ulcerative colitis was in service and thus is 
service-related, he fails to provide a clear rationale for 
that opinion.  Such lack of clarity diminishes the probative 
value of the opinion rendered.  In addition, the January 
2009 examiner failed to provide any rationale for her 
opposing opinion; thus, her opinion lacks probative value.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the 
record.").  As for the June 2009 opinion, the Board finds 
that it fails to address the appropriate legal standard as 
set forth in the opinion request.  It is irrelevant whether 
the Veteran would have developed ulcerative colitis despite 
his military service.  Thus, the opinion is nonresponsive to 
that requested and is not probative as to the question of 
whether a nexus relationship exists between the Veteran's 
ulcerative colitis and the symptoms seen and reported in 
service.  

Thus, the medical opinions of record are at least of equal 
probative value.  When considering these medical opinions 
with the lay evidence of record, the Board finds there is 
sufficient reasonable doubt as to whether the Veteran's 
ulcerative colitis had its onset in service.  In making this 
determination, the Board notes that it finds the Veteran's 
statements as to the symptoms he had in service, their onset 
and their continuation and worsening in severity both 
competent and credible.  Lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  

However, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  Lay evidence is one type of evidence that 
must be considered and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains 
the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  The credibility of a witness may be 
impeached by a showing of interest, bias, inconsistent 
statements, and consistency with other evidence See Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995) (noting that), aff'd, 
78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part 
by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  

In the present case, the Board finds no reason to conclude 
that the Veteran's lay testimony is not credible.  There are 
no inconsistent statements in the record that would reduce 
the probative value of his lay testimony.  Furthermore, his 
ex-wife's statement corroborates the Veteran's testimony as 
to the early problems and treatment he had as early as 1987.  
The Board acknowledges that there is a lack of evidence of a 
continuity of treatment for a chronic gastrointestinal 
disorder and any diagnosis of ulcerative colitis in service 
or for many years thereafter.  However, the lack of a 
diagnosis or treatment alone is not sufficient to overcome 
the Veteran's credible lay testimony.  

For the foregoing reasons, the Board finds that the evidence 
is in equipoise as to whether the Veteran's ulcerative 
colitis had its onset in service.  Thus, resolving all 
reasonable doubt in favor of the Veteran, the Board 
concludes that service connection for ulcerative colitis, 
status post total proctocolectomy, ileal pouch anal 
anastomosis and loop ileostomy, is warranted.

Psychiatric Disorder

The Veteran claims that his psychiatric disorder is 
secondary to service-connected disability.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.
 
VA will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities (38 CFR part 4) 
and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from 
the current level.  38 C.F.R. § 3.310(b).

Initially the Board notes that the evidence shows the 
Veteran is diagnosed to have an anxiety disorder and a 
depressive disorder.  The medical evidence relates the 
anxiety disorder to childhood trauma.  Thus, the 
preponderance of the evidence is against finding that 
service connection is not warranted for an anxiety disorder.

As for the depressive disorder, the Board notes that, 
although the Veteran is service-connected for post operative 
residuals of hammertoe deformity with traumatic arthritis in 
both feet, the medical evidence fails to establish that 
there is any link between this service-connected disability 
and the Veteran's depressive disorder.  In fact, the VA 
treatment records fail to show any treatment for the 
Veteran's service-connected bilateral foot disability and 
the VA psychiatric treatment records never mention it.  
Moreover, as the result of a VA  mental disorder examination 
conducted in February 2008, the examiner opined that the 
Veteran's depression is not caused by or a result of 
bilateral hammertoes.  Thus, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran's depressive disorder is proximately due to or the 
result of his service-connected post operative residuals of 
hammertoe deformity with traumatic arthritis.  

However, the February 2008 VA examiner stated that the 
Veteran experiences potent depression that is most likely 
the result of the removal of his colon and the consequences 
of that.  He also related the Veteran's depression to the 
loss of his current marriage and social relationships (which 
is the result of his lack of ability to appreciate the 
feeling of others and intense reactivity to when others fail 
to admire him), and to multiple childhood trauma including 
the murder of his mother and having no stable home during 
adolescence.  Although the examiner related the Veteran's 
depression to multiple causes, it is clear that he believed 
the removal of the Veteran's colon and the consequences of 
that are a significant cause.  

The Board notes that VA psychiatric treatment records also 
show that the Veteran's ulcerative colitis with removal of 
the colon is a significant factor in his psychiatric 
problems.

Based upon the medical evidence of record, the Board finds 
that there is reasonable doubt that the Veteran's depressive 
disorder is proximately due to or the result of his now 
service-connected ulcerative colitis, status post total 
proctocolectomy, ileal pouch anal anastomosis and loop 
ileostomy.  Resolving reasonable doubt in favor of the 
Veteran, the Board concludes that service connection for a 
depressive disorder is warranted.


ORDER

Entitlement to service connection for an ulcerative colitis, 
status post total proctocolectomy, ileal pouch anal 
anastomosis and loop ileostomy, is granted.  

Entitlement to service connection for a depressive disorder 
as secondary to service-connected ulcerative colitis, status 
post total proctocolectomy, ileal pouch anal anastomosis and 
loop ileostomy, is granted.


REMAND

The Board finds that remand of the Veteran's claim for an 
increased disability rating for his service-connected 
postoperative residuals of hammertoe deformity with 
traumatic arthritis is necessary for a new VA examination.  
The Veteran was afforded an examination in January 2008.  
The Board finds this examination to be inadequate for rating 
purposes because it fails to provide sufficient detail for 
the Board to determine the functional limitations resulting 
from this disability.  For example, the Veteran reported 
limitations in standing and walking secondary to pain in his 
feet; however, the examiner failed to objectively note any 
such limitations.  Nor does the examination indicate that 
the Veteran's ability to stand and walk were tested.  In 
addition, the findings of the physical examination appear to 
be incomplete.  For example, in discussing pain on motion, 
the examiner only noted pain on passive range of motion but 
failed to indicate whether the Veteran has active range of 
motion.  

As the Veteran's disability is rated by analogy, it is very 
important that the functional limitations be clearly 
described to ensure that his disability is evaluated using 
the appropriate diagnostic code and rating criteria.  When 
rating by analogy, the rater must chose rating criteria of a 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The assignment of 
a particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  38 C.F.R. 
§ 4.27.  

In addition, the Board notes that the Veteran's attorney 
argues that the rating criteria used to evaluate the 
Veteran's disability do not adequately take into account the 
Veteran's pain and thus the factors set forth in 38 C.F.R. 
§ 4.40 and DeLuca v. Brown, 8 Vet. App. 202 (1995), must be 
considered as to whether they provide the basis for awarding 
a higher evaluation.  However, the VA examination failed to 
discuss whether the Veteran had any additional limitation of 
functioning due to pain on repetitive use of the Veteran's 
feet.

 In evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A 
part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

In addition, the Board notes that the Veteran's attorney's 
argument that the rating criteria used to evaluate the 
Veteran's service-connected disability does not adequately 
account for the pain he has in his feet raises the question 
as to whether referral for extraschedular consideration is 
warranted.  The Board finds, however, that the RO failed to 
address in the first instance whether referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
warranted for this disability.  Thus, remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
foot examination to determine the current 
severity of his service-connected 
postoperative residuals of hammertoe 
deformity with traumatic arthritis.  The 
claims file must be provided to the examiner 
for review in conjunction with the 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed, and provide a complete rationale 
for all conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the severity 
of the Veteran's service-connected bilateral 
foot disability.  The examiner should elicit 
information as to the frequency, duration, 
and severity of any associated 
symptomatology, and loss of function in 
daily activities, including work and 
physical activity.  The examiner should 
determine the limitation of motion (active 
and passive) of the affected parts, if any, 
and discuss whether there is pain on 
movement, swelling, tenderness, deformity or 
atrophy of disuse.  The examiner should 
comment on all objective findings regarding 
the functional limitations caused by the 
Veteran's bilateral foot disability 
including, but not limited to, limitations 
on standing and walking.  The examiner 
should also consider the Veteran's 
nonservice-connected bilateral knee 
osteoarthritis (which is seen in the VA 
treatment records) when addressing the 
Veteran's functional limitations such as 
standing and walking and, if possible, state 
the extent to which the functional 
limitations are attributable to the 
Veteran's service-connected bilateral foot 
disability versus his nonservice-connected 
bilateral knee osteoarthritis.

2.  Thereafter, the Veteran's claim should 
be readjudicated, including consideration of 
whether the Veteran's claim should be 
referred for an extraschedular rating under 
38 C.F.R. § 3.321(b).  If such action does 
not resolve the claim, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


